Title: To John Adams from Benjamin Stoddert, 24 September 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 24th. Septr. 1798

I recd. only on Saturday evening, the letter from Capt Nicholson, of which the enclosed is a copy.
It is I think, highly probable, that the Ship brought into Hampton by Nicholson, belongs to, or has been hired by, that unfortunate class of Frenchmen, who call themselves Loyalists, & who adhering to the British ‘till a place of Refuge is denied them in the West Indies, come to America as the only Assylum for their persons & property. The train of Gunpowder mentioned by Nicholson, might have been intended to prevent the greater calamity of falling into the hands of their Countrymen;—The number of the Crew does not appear to be larger than necessary to defend the Ship against the French Privateers they might expect to meet with—and the Crew being made up of all Nations, & of the abandoned of all Nations, may be accounted for on the ground of their not being allowed in a British Island, to take British Sailors. If, indeed it be true, as Nicholson so strongly asserts, that “the ship was cruising & capturing our homeward bound East & West India men” the business will be easily settled.—But it is remarkable, that he says nothing about any evidence he has of this all important fact—And it is also remarkable, that thõ there were reputable passengers on board—& passengers too, irritated by the ill treatment they had recd. He does not attempt to detail any information received from them—nor to depend upon the evidence in their power to give. I fear the real truth, has not been so much the object of his enquiries, as might have been wished in an office of his high rank in the American Navy. I will not however Sir, trouble you with farther comments on this extraordinary official letter.
I have written to the Navy Agent at Norfolk, to liberate or Parole, the officers & owners if they are confined, unless there are stronger reasons than I am informed of, to suspect them of Piracy—& to tell them, they have nothing to apprehend, if innocent—and I have desired him to recommend them to able & honorable Counsel, which I have no doubt will meet with your approbation.
I have the honor to be / with the highest respect & esteem / sir yr most Obedt servt.
Ben Stoddert